66497: Case View
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	







	








The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








16-20452: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 66497


Short Caption:LEWIS VS. LEWIS (CHILD CUSTODY)Classification:Civil Appeal - Family Law - Pro Bono Program/Child Custody


Lower Court Case(s):Clark Co. - Eighth Judicial District - D427054Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:04/13/2016 at 10:00 AMOral Argument Location:Regional Justice Center


Submission Date:04/13/2016How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantWesley Allen LewisTami D. Cowden
							(Greenberg Traurig, LLP/Las Vegas)
						


RespondentMaria Daniela LewisFrances-Ann Fine
							(Fine Carman Price)
						


RespondentMaria Daniela Perdomo





+
						Due Items
					


Due DateStatusDue ItemDue From


07/25/2016OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


09/11/2014Filing FeeFiling Fee due.


09/11/2014Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person Pilot Program. Filed certified copy of proper person notice of appeal.14-30209




09/11/2014Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.14-30212




09/17/2014Filing FeeFiling Fee Paid. $250.00 from Western Union MO. # 17-066749848.


09/18/2014Case Status UpdatePilot Program Civil Appeals. Order and documents mailed to proper person appellant.  Civil proper person transcript request form due:  15 days.  Civil proper person appeal statement due: 40 days.


09/18/2014Notice of Appeal DocumentsFiled Confidential Civil CoverSheet.


10/02/2014Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental. (Proper Person/ Appellant).14-32782




10/17/2014Transcript RequestFiled Civil Proper Person Transcript Request Form.14-34633




11/04/2014BriefFiled Civil Proper Person Appeal Statement with attached exhibits.14-36449




11/14/2014MotionFiled Proper Person Motion. Ex Parte Motion for Leave for Waiver of Transcript Costs.14-37718




12/08/2014Order/ProceduralFiled Order Directing Service.  Appellant's Certificate of Service of the Amended NOA and Motion for Waiver of Transcript Costs due:  15 days.14-39822




12/16/2014Notice/IncomingFiled Proof of Service. (Notice of Appeal and Request for Authorization to Proceed in Proper Person; Waiver of Appeal Bond; and to Transmit Entire Record on File)14-40931




02/13/2015Order/ProceduralFiled Order/Transmit Record.  Record on appeal due: 15 days.15-04934




02/19/2015Record on Appeal DocumentsFiled Record on Appeal - Volumes 1-5 (via FTP)15-05382




02/19/2015Case Status UpdateSubmitted for Decision.


02/24/2015Record on Appeal DocumentsFiled Record on Appeal page 80 (SEALED).


03/06/2015Order/ProceduralFiled Order Regarding Pro Bono Counsel.  We direct the clerk of this court to transmit a copy of this order and the attached case summary to the Legal Aid Center of Southern Nevada for financial eligibility screening.  Once an attorney is located, the attorney shall file a notice of appearance in this court within 60 days from the date of this order.  Supplemental briefing and oral argument will be scheduled thereafter.  Alternatively, if appellant is not financially eligible or objects to pro bono representation, or if a volunteer attorney cannot be located, the Legal Aid Center of Southern Nevada shall notify this court in writing within 60 days from the date of this order.  In such case, oral argument will not be held, and this matter will stand submitted for decision on the appeal statement and record currently before the court.  fn1[We defer ruling on appellant's motions pending the evaluation for and possible appointment of pro bono counsel.]15-07013




04/07/2015Notice/IncomingFiled Notice of Appearance of Pro Bono Counsel (Tami Cowden as counsel for the Appellant).15-10485




04/08/2015Order/ProceduralFiled Order Removing Appeal from Pilot Program, Directing Compliance with NRAP 9, and Setting Briefing Schedule.  This appeal no longer stands submitted for decision.  Transcript Request Form due:  14 days.  Opening Brief and Appendix due:  90 days.  Appellant shall state on the cover page of the opening brief whether it is a replacement brief or a supplement to appellant's previously filed pro se appeal statement.  Although this matter will be scheduled for oral argument upon completion of briefing, counsel may notify this court in writing if counsel believes that oral argument is undesirable or unnecessary.15-10616




04/28/2015Notice/IncomingFiled Statement of Legal Aid Representation (Pursuant to NRS 12.015) for Appellant Wesley Allen Lewis.15-12893




04/29/2015MotionFiled Motion for Leave to File Request for Transcript of Proceedings Outside the Deadline.15-13052




05/05/2015Notice/IncomingFiled Court Reporter's Notice of Non Payment for Appeal Transcripts.15-13714




05/06/2015Order/ProceduralFiled Order.  The clerk of this court shall reject the transcript request form received on April 29, 2015, unfiled.  Transcript Request Form due:  11 days.  Appellant's counsel must follow NRS 12.015(3) for obtaining the necessary transcripts at county expense.15-13828




05/14/2015Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 08/09/13, 08/29/13, 10/08/13, 05/01/14, 07/29/14, 08/05/14.  To Court Reporter: No Court Reporter listed.15-14858




06/16/2015TranscriptFiled Notice from Court Reporter.  Shelly Ajoub stating that the requested transcripts were delivered.  Dates of transcripts:  08/29/13, 10/08/13, 05/01/14, 07/29/14, and 08/05/14.15-18312




07/07/2015Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Opening Brief and Appendix due: July 14, 2015.15-20520




07/14/2015MotionFiled Motion for Extension of Time to File Opening Brief.15-21259




07/16/2015Order/ProceduralFiled Order Granting Motion.  Opening Brief and Appendix due:  August 6, 2015.15-21504




08/06/2015MotionFiled Motion for Extension of Time to File Opening Brief.15-23705




08/14/2015Order/ProceduralFiled Order Granting Motion. Opening Brief and Appendix due: September 4, 2015.15-24611




09/04/2015MotionFiled Motion for Extension of Time to File Opening Brief.15-26952




09/10/2015Order/ProceduralFiled Order Granting Motion.  The clerk of this court shall file the opening brief and appendix received on September 9, 2015.  Answering Brief due:  30 days.15-27425




09/10/2015BriefFiled Replacement Opening Brief of Appellant.15-27431




09/10/2015AppendixFiled Appellant's Supplemental Appendix - Volume I.15-27432




09/10/2015AppendixFiled Appellant's Supplemental Appendix - Volume II.15-27433




10/09/2015MotionFiled Motion for Extension of Time to File Answering Brief.15-30759




10/09/2015Notice/OutgoingIssued Notice - Motion Approved.  Answering Brief due:  November 12, 2015.15-30769




11/03/2015MotionFiled Motion for Clarification and Extension of Time.15-33524




11/05/2015MotionFiled Motion Supplement to Motion for Clarification and Extension of Time15-33735




11/05/2015Order/ProceduralFiled Order. Counsel for respondent seeks clarification based on her assertion that appellant's opening brief cites to volume I and II of an appendix but no such volumes have been served on respondent or appear to have been filed in this court. The citations to volumes I-IV of the appendix appear to correlate to volumes I-IV of the record on appeal filed in this court on February 19, 2015. The citation to volume I-II of the supplemental appendix appear to correlate to the supplemental appendix filed in this court on September 10, 2015. Both the record on appeal and the supplemental appendix are available to counsel via this court's docket. Given the confusion with regard to the citations, the motion for an extension of time is granted. Answering Brief due: 11 days.15-33813




11/16/2015BriefFiled Respondent's Answering Brief.15-34988




12/02/2015Order/Clerk'sFiled Order Granting Telephonic Extension.  Reply Brief due:  December 9, 2015.15-36717




12/10/2015BriefFiled Appellant's Reply Brief.15-37659




12/10/2015Case Status UpdateBriefing Completed/To Screening.


02/29/2016Order/Clerk'sFiled Order Re:  Scheduling of Oral Argument.  This matter will be scheduled for oral argument on the next available calendar.16-06316




03/11/2016Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Wednesday, April 13, 2016, at 10:00 am for 30 minutes in Las Vegas.16-07822




03/30/2016Notice/OutgoingIssued Oral Argument Reminder Notice.16-09904




04/12/2016Notice/IncomingFiled Errata to Replacement Opening Brief of Appellant.16-11384




04/13/2016Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel. SNP16-JH/NS/KP.


06/30/2016Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, reversed in part, and remanded." Before: Hardesty/Saitta/Pickering. Author: Saitta, J. Majority: Saitta/Hardesty/Pickering. 132 Nev. Adv. Opn. No. 46. SNP16-JH/NS/KP16-20452